Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Claims 6, 11, 18, 30, 31 are amended. New claims 46, 47 are added. Claims 3, 4, 7-10, 13, 15-17, 19-20, 22-24, 32-34, 37-41, 44-45 are canceled. 
It is noted that claims 42 and 43 are considered withdrawn and must contain the proper status identifiers (See MPEP 714). 
Claims 1, 2, 5, 6, 11, 12, 14, 18, 21, 25-31, 35, 36, 46, 47 are under consideration.
2. Due to the new rejections below, this Action is a Non-Final Action.

Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities.
Applicant contends: the specification is amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Objections
4. (previous objection, withdrawn) Claims 11, 18, 31 were objected to because of informalities.
Applicant contends: the relevant claims have been amended.
In view of applicant’s amendments, the objection is withdrawn.

Claim Rejections - 35 USC § 103
5. (previous rejection, withdrawn) Claims 1, 2, 5, 6, 11, 12, 14, 18, 21, 25-31, 35, 36 were rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO2013007772)(cited in applicant’s IDS submitted 10/10/2019) in view of Apelian et al. (US20130243805; previously cited).
Applicant contends: the combination of references does not read on the features of applicant’s claims; a skilled artisan would not combine the references; claims 1, 35 recite that surface antigen is expressed as a separate protein; Martin et al. teaches use as a fusion protein; Apelian et al. does not cure this deficiency; the arrangement of components recited in applicant’s claims is distinct from the fusion proteins as taught by Martin et al. and Apelian et al.; claims 1, 35 have not been construed in light of the specification as it would be interpreted by one of ordinary skill in the art; the skilled reader reads would understand the terms do not include a restriction site; the cleavage domain is a proteolytic cleavage domain; the combination of references does not read on each and every feature of the claims.
Upon further consideration, applicant’s arguments are considered and found persuasive, and the rejection is withdrawn.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. (new rejection) Claims 1, 2, 12, 14, 18, 21, 35, 36, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (WO2013007772)(cited in applicant’s IDS submitted 10/10/2019) in view of Qian et al. (WO2005017149A1)(See PTO-892: Notice of References Cited).
See claims 1, 2, 12, 14, 18, 21, 35, 36, 46, 47 as submitted 8/13/2021.
Martin et al. teaches: expression vector and composition for eliciting immune response to HBV (abstract)(as recited in claim 1)(wherein vector allows delivery of one or more nucleic acid molecule within a host cell (p. 28)); nucleic acid molecule encoding HBV polymerase peptide, vector comprising said nucleic acid molecule (p. 6)(as recited in claim 35); mutant polymerase polypeptide in combination with one or more additional peptides (p. 19); use of promoter and additional regulatory elements such as IRES (p. 19)(as recited in claims 1, 14, 18, 36); use of expression cassettes (p. 54)(as recited in claim 1); mutant polymerase, comprising polymerase domain with an internal deletion that functionally disrupts the polymerase activity and wherein said internal deletion includes at least the YMDD motif naturally present in the polymerase domain of a native polymerase (p. 6)(as recited in claims 1, 21 (wherein internal deletion is interpreted as not reading on a truncated form of polymerase), 35); wherein two or more entities may be expressed independently in the same vector using distinct regulatory elements (p. 19); use of HBc (core)(p. 20)(as recited in claims 1, 35); HBs (p. 20)(as recited in claims 1, 35); wherein fusion can be direct or through linker (p. 20); wherein protein may include X protein (p. 20), which also reads on not including X protein (as recited in claim 12); including fusion protein comprising mutant polymerase polypeptide and one or more HBsAg domains or mutant polymerase polypeptide and HBc polypeptide further comprising one or more HBsAg domains (p. 23); one or more domains can be positioned at the N-terminus, or at the C-terminus (p. 23); including embodiments wherein intergenic sequence (IRES) is downstream of core and upstream of surface antigen; as well as downstream of polymerase (Figure 1).
Martin et al. does not teach: an intergenic sequence that is arranged to cause expression of at least the HBV surface antigen (HbsAg) as a separate protein from the HBV core and the modified HBV polymerase (Pmut), wherein the intergenic sequence is downstream (3’) of the sequences encoding the HBV core and the modified HBV polymerase (Pmut) and upstream (5’) of the sequence encoding the HBV surface antigen (HbsAg); cleavage domain; wherein the intergenic sequence allows for transcriptional, translational or post-translational control of the expression of the protein; wherein the cleavage domain is selected from the group consisting of a post-translation cleavage domain and a ribosome skipping cleavage domain, or the cleavage domain comprises a Furin-2A peptide sequence or a functional variant thereof.
Qian et al. teaches: vector constructs for expression of two or more functional proteins under operative control of a single promoter (abstract); comprising self-processing cleavage site (abstract); constructs used for delivery of coding sequences to a cell (p. 1); including use of self processing cleavage sequence, such as 2A cleavage site and furin cleavage site (p. 53); wherein self-processing peptide facilitates expression of two or more polypeptide from a single open reading frame by providing a cleavage site to generate individual polypeptides (p. 3).
One of ordinary skill in the art would have been motivated to use sequences as taught by Qian et al. with the construct as taught by Martin et al. Martin et al. teaches HBV fusion construct allowing delivery of one or more nucleic acid molecule within a host cell including intergenic sequences, and Qian et al., which also teaches fusion construct for delivery of coding sequences to a cell and use of intergenic sequences, teaches such a sequence known and used in the art to facilitate expression, including generation of individual polypeptides (See MPEP 2144.06: Substituting equivalents known for the same purpose). 
As to the orders of components, such as recited in claims 1, 35, such orders and positions are considered prima facie obvious to one of ordinary skill in the art absent a showing of unexpected results in view of the teachings of Martin et al. in view of Qian et al., which also include teaching fusion protein comprising mutant polymerase polypeptide and one or more HBsAg domains or mutant polymerase polypeptide and HBc polypeptide further comprising one or more HBsAg domains (p. 23); one or more domains can be positioned at the N-terminus, or at the C-terminus (p. 23); including embodiments wherein intergenic sequence (IRES) is downstream of core and upstream of surface antigen; as well as downstream of polymerase (Figure 1)(See also MPEP 2144: C. Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.); ... see also MPEP 2144.04: C.Rearrangement of Parts: In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)). Further, to reiterate as indicated above, Martin et al. already teaches embodiments wherein intergenic sequence is downstream of core and upstream of surface antigen; as well as downstream of polymerase (Figure 1).
One of ordinary skill in the art would have had a reasonable expectation of success for using sequences as taught by Qian et al. with the construct as taught by Martin et al. There would have been a reasonable expectation of success given the underlying materials (fusion proteins as taught by Martin et al. and Qian et al.) and methods (use of intergenic sequences as taught by Martin et al. and Qian et et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. (new rejection) Claims 5, 6, 11, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. in view of Qian et al. as applied to claims 1, 2, 12, 14, 18, 21, 35, 36, 46, 47 above and further in view of Apelian et al. (US20130243805; previously cited).
See claims 5, 6, 11, 25-31 as submitted 8/13/2021. 
See the teachings of Martin et al. in view of Qian et al. above. It is reiterated that Martin et al. teaches: use of linkers (p. 20); mutant polymerase polypeptide in combination with one or more additional peptides (p. 19),
Martin et al. in view of Qian et al. does not teach PreC; Pre-S1; truncated Pre-S1; NΔPreS1; Pre-S2. 
Apelian et al. teaches: eliciting immune response against one or more HBV antigens [0011]; including fusion proteins [0012]; including inclusion of linker sequences [00184]; HBV antigens [0011]; use of precore [0012](as recited in claims 5, 11); including Pre-S1 antigen [0036]; at least 95% thereof [0048]; wherein truncated versions are taught or suggested [0344]; wherein reference to a protein or domain can include homologues thereof [0189]; wherein invention includes homologues of the individual HBV proteins [0259](as recited in claim 6, 25, 26, 27, 28, 29, 30); antigen including pre-s2 domains [0157](as recited in claims 28, 29, 30, 31). Apelian et al. also teaches or suggests wherein in any of the HBV antigens, additional embodiments can apply [0184]; including wherein N-terminal sequences are omitted [0184]. Thus, NAPre-S1 antigen as recited in claims 28-30 are considered to be obvious embodiments in view of the teachings or suggestions of Apelian et al.
One of ordinary skill in the art would have been motivated to use sequences as taught by Apelian et al. with the construct as taught by Martin et al. in view of Qian et al. Martin et al. in view of Qian et al. teaches HBV fusion construct including intergenic sequences and use of additional peptides, and Apelian et al., which also teaches HBV fusion construct, teaches such peptides (See MPEP 2144.06: Substituting equivalents known for the same purpose). Further, one of one of ordinary skill in the art would have been motivated to use additional antigens as recited in claims 5, 6, 11, 25-31 as taught by Apelian et al. with the construct as taught by Martin et al. in view of Qian et al. Martin et al. in view of Qian et al. teaches or suggests the advantage and use of additional peptides to improve immunogenicity, and Apelian et al. teaches such peptides (See MPEP 2144.06: Substituting equivalents known for the same purpose).
As to the orders of components, such as recited in claims 11, 25-31, such orders and positions are considered prima facie obvious to one of ordinary skill in the art absent a showing of unexpected results in view of the teachings of Martin et al. in view of Qian et al. and further in view of Apelian et al., which also include teaching or suggesting fusion proteins comprising components, antigens, linkers, intergenic sequences (See also MPEP 2144: C. Changes in Sequence of Adding Ingredients: Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.); ... see also MPEP 2144.04: C.Rearrangement of Parts: In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)). Further, to reiterate as indicated above, Martin et al. already teaches embodiments wherein intergenic sequence is downstream of core and upstream of surface antigen; as well as downstream of polymerase (Figure 1).
One of ordinary skill in the art would have had a reasonable expectation of success for using sequences and antigens as taught by Apelian et al. with the construct as taught by Martin et al. in view of Qian et al. There would have been a reasonable expectation of success given the underlying materials (fusion proteins to elicit response against HBV) as taught by Martin et al. in view of Qian et al. and Apelian et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648